Exhibit 10.1

 

Execution Copy

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of April 25, 2016 (the “Effective Date”) by and among (a) SILICON
VALLEY BANK, a California corporation (“Bank”), and (b) (i) ATRICURE, INC., a
Delaware corporation with its chief executive office located at 7555 Innovation
Way, Mason, Ohio 45040 (“Atricure”), (ii) ATRICURE, LLC, a Delaware limited
liability company (“Atricure LLC”) (iii)  ENDOSCOPIC TECHNOLOGIES, LLC, a
Delaware limited liability company (“Endoscopic”) and (iv) nCONTACT SURGICAL,
LLC, a Delaware limited liability company (“nContact”, and together with
Atricure, Atricure LLC and Endoscopic, individually and collectively, jointly
and severally, the “Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank.  This Agreement amends and restates in
its entirety that certain Amended and Restated Loan and Security Agreement dated
as of September 13, 2010, between certain of the Borrower and Bank, as further
amended by a certain First Loan Modification Agreement entered into and
effective as of March 15, 2011, as further amended by a certain Second Loan
Modification Agreement, entered into and effective as of February 2, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of May
31, 2012, as further amended by a certain Fourth Loan Modification Agreement,
dated as of September 26, 2012, as further amended by a certain Joinder and
Fifth Loan Modification Agreement, dated as of January 30, 2013, as further
amended by a certain Sixth Loan Modification Agreement, dated as of March 29,
2013, as further amended by a certain Joinder and Seventh Loan Modification
Agreement, dated as of April 30, 2014 and as further amended by a certain Eighth
Loan Modification Agreement, dated as of March 31, 2015 (as amended,
collectively, the “Prior Loan Agreement”).  The parties agree as follows:

1ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP unless
provided otherwise herein.  Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in Section 13.  All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.  In the event
of any change after the date hereof in GAAP, and if such change would affect the
computation of any covenants included in this Agreement, then the Borrower and
Bank agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such covenants in a manner that would preserve the
original intent of the Agreement.  Until the Borrower and Bank agree to such
amendment, compliance with such covenant shall be determined on the basis of
GAAP in effect immediately prior to such change.

2LOAN AND TERMS OF PAYMENT

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1Revolving Advances.

(a)Availability.  Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability
Amount.  Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.

(b)Termination; Repayment.  The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.1.2Letters of Credit Sublimit.



--------------------------------------------------------------------------------

 

(a)The Bank shall issue or have issued Letters of Credit denominated in Dollars
or a Foreign Currency for Borrower’s account.  The aggregate Dollar Equivalent
of the face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) may not exceed Two Million Dollars
($2,000,000.00).

(b)If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to 105% of the Dollar Equivalent of the face amount of all such Letters of
Credit to secure all of the Obligations relating to such Letters of Credit.  All
Letters of Credit shall be in form and substance acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s standard
Application and Letter of Credit Agreement (the “Letter of Credit
Application”).  Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.  Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following, in good faith, Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments, or supplements thereto.

(c)The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application. 

(d)Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency.  If a demand for payment is made under any such Letter of Credit,
Borrower shall immediately reimburse Bank the Dollar Equivalent of such demand
(plus fees and charges in connection therewith such as wire, cable, SWIFT or
similar charges).

(e)To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank may require Borrower
to create a reserve (the “Letter of Credit Reserve”) in an amount equal to ten
percent (10%) of the face amount of such Letter of Credit, which Letter of
Credit Reserve shall be maintained in a blocked account at Bank.  The amount of
the Letter of Credit Reserve may be adjusted by Bank from time to time after
consultation with Borrower to account for fluctuations in the exchange rate.

2.1.3Term Loan.

(a)Availability.  Bank shall make one (1) term loan available to Borrower in an
amount of Twenty Five Million Dollars ($25,000,000.00) (the “Term Loan Amount”)
on the Effective Date, subject to the satisfaction of the terms and conditions
of this Agreement.

(b)Repayment.  Borrower shall make monthly payments in arrears of interest only
commencing on each Payment Date following the Funding Date.  In addition,
commencing on the Term Loan Amortization Date and on each Payment Date
thereafter until the Term Loan is repaid in full, Borrower shall repay the
principal amount of the Term Loan in equal monthly installments based on the
applicable Term Loan Amortization Period. To the extent not previously paid, the
then outstanding principal amount of the Term Loan shall be due and payable on
the Term Loan Maturity Date, together with all accrued and unpaid interest on
such principal amount to be paid to but excluding the date of payment.  Once
repaid, the Term Loan may not be reborrowed.

(c)Optional Prepayment of Term Loan.   Borrower may at any time prepay all but
not less than all of the Term Loan, upon irrevocable notice delivered to the
Bank no later than 10:00 A.M., Pacific time, three (3) Business Days prior
thereto, which notice shall specify the date and amount of the proposed
prepayment; provided that that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing, such notice of
prepayment may be revoked if the financing is not consummated.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (i) accrued interest to such date on
the amount prepaid; (ii) the Final Payment Fee described in Section 2.4(d); and
(iii) the applicable Prepayment Premium, if any. 



-2-

--------------------------------------------------------------------------------

 

2.2Overadvances.   If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either the Revolving Line or the Borrowing Base,
Borrower shall immediately pay to Bank in cash the amount of such excess (such
excess amount being an  “Overadvance”). Without limiting Borrower’s obligation
to repay Bank any amount of the Overadvance, Borrower agrees to pay Bank
interest on the outstanding amount of any Overadvance, on demand, at the Default
Rate.

2.3Payment of Interest on the Credit Extensions.

(a)Interest Rate. 

(i)Advances.  Subject to Section 2.3(b), the principal amount of Advances
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the Prime Rate, which interest shall be payable monthly, in
arrears, in accordance with Section 2.3(d) below.

(ii)Term Loan.  Subject to Section 2.3(b), the principal amount outstanding
under the Term Loan shall accrue interest at a per annum rate equal to the Prime
Rate, which interest shall be payable monthly in accordance with Section
2.1.3(b).

(b)Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is three percentage points (3.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”), unless Bank otherwise elects from time to time in
its sole discretion to impose a smaller increase.  Fees and expenses which are
required to be paid by Borrower pursuant to the Loan Documents (including,
without limitation, Bank Expenses) but are not paid when due shall bear interest
until paid at a rate equal to the highest rate applicable to the Obligations. 
Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Bank.

(c)Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

(d)Payment; Interest Computation.  Interest on outstanding Advances under the
Revolving Line is payable monthly, in arrears, on the last calendar day of each
month and shall be computed on the basis of a 360-day year for the actual number
of days elapsed.  In computing any interest hereunder, (i) all payments received
after 12:00 noon Pacific time on any day shall be deemed received at the opening
of business on the next Business Day, and (ii) the date of the making of any
Credit Extension shall be included and the date of payment shall be excluded;
provided,  however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

2.4Fees.  Borrower shall pay to Bank: 

(a)Revolving Line Commitment Fee.  A fully earned (as of the Effective Date),
non‑refundable Revolving Line commitment fee of Two Hundred Fifty Thousand
Dollars ($250,000.00), payable as follows: (i) Fifty Thousand Dollars
($50,000.00) shall be due and payable on the Effective Date; (ii) Fifty Thousand
Dollars ($50,000.00) shall be due and payable on the First Anniversary;
provided,  that in the event that all outstanding Obligations under the
Revolving  Line are repaid in full and the Bank’s commitment to make any further
Credit Extensions under the Revolving Line is terminated prior to the First
Anniversary, Two Hundred Thousand Dollars ($200,000.00) shall be immediately due
and payable at the time of such repayment and termination; (iii) Fifty Thousand
Dollars ($50,000.00) shall be due and payable on the Second Anniversary;
provided,  that in the event that all outstanding Obligations under the
Revolving Line are repaid in full and the Bank’s commitment to make any further
Credit Extensions under the Revolving Line is terminated after the First
Anniversary but prior to the Second Anniversary, One Hundred Fifty Thousand
Dollars ($150,000.00) shall be immediately due and payable at the time of such
repayment and termination; (iv) Fifty Thousand Dollars ($50,000.00) shall be due
and payable on the Third Anniversary; provided,  that in the event that all
outstanding Obligations under the Revolving  Line are repaid in full and the
Bank’s commitment to make any further Credit Extensions under the Revolving Line
is terminated after the



-3-

--------------------------------------------------------------------------------

 

Second Anniversary but prior to the Third Anniversary, One Hundred Thousand
Dollars ($100,000.00) shall be immediately due and payable at the time of such
repayment and termination; and (v) Fifty Thousand Dollars ($50,000.00) shall be
due and payable on the Fourth Anniversary; provided,  that in the event that all
outstanding Obligations under the Revolving  Line are repaid in full and the
Bank’s commitment to make any further Credit Extensions under the Revolving Line
is terminated after the Third Anniversary prior to the Fourth Anniversary, Fifty
Thousand Dollars ($50,000.00) shall be immediately due and payable at the time
of such repayment and termination; 



(b)Letter of Credit Fee.  Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance of such Letter of Credit, each
anniversary of the issuance during the term of such Letter of Credit, and upon
the renewal of such Letter of Credit by Bank; 

(c)Revolving Line Early Termination Fee.  Upon termination of the Revolving Line
for any reason prior to the Revolving Line Maturity Date, in addition to the
payment of any other amounts then-owing, Borrower shall pay to Bank a
termination fee in an amount equal to (i) if such termination occurs on or prior
to the First Anniversary, one percent (1.00%) of the Revolving Line (i.e. One
Hundred Fifty Thousand Dollars ($150,000.00)); (ii) if such termination occurs
after the First Anniversary but on or before the Second Anniversary,
three-quarters of one percent (0.75%) of the Revolving Line (i.e. One Hundred
Twelve Thousand Five Hundred Dollars ($112,500.00)); and (iii) if such
termination occurs after the Second Anniversary but prior to the Revolving Line
Maturity Date, one-half of one percent (0.50%) of the Revolving Line (i.e.
Seventy Five Thousand Dollars ($75,000.00)); provided that no termination fee
shall be charged if the credit facility hereunder is replaced with a new
facility from Bank or any of Bank’s Affiliates;

(d)Term Loan Final Payment Fee.  A fully earned, non-refundable final payment
fee in an amount equal to four percent (4.00%) of the original Term Loan Amount
(the “Final Payment Fee”), payable on the earlier of (i) the Term Loan Maturity
Date or (ii) the acceleration by Bank of the remaining outstanding portion of
the Term Loan Amount;

(e)Term Loan Prepayment Premium.  A fully-earned, non-refundable prepayment
premium (the “Prepayment Premium”), equal to the following: (i) if the Term Loan
is prepaid in full on or prior to the First Anniversary, an amount equal to
three percent (3.00%) of the Term Loan Amount (i.e. Seven Hundred Fifty Thousand
Dollars ($750,000.00); (ii) if the Term Loan is prepaid in full after the First
Anniversary Date but on or prior to the Second Anniversary, an amount equal to
two percent (2.00%) of the Term Loan Amount (i.e. Five Hundred Thousand Dollars
($500,000.00); and (iii) if the Term Loan is prepaid in full after the Second
Anniversary but prior to the Term Loan Maturity Date, an amount equal to one
percent (1.00%) of the Term Loan Amount (i.e. Two Hundred Fifty Thousand Dollars
($250,000.00); provided for the avoidance of doubt, partial prepayments of the
Term Loan are not permitted hereunder; provided that no Prepayment Premium shall
be charged if the credit facility hereunder is replaced with a new facility from
Bank or any of Bank’s Affiliates;  and

(f)Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).

(g)Fees Fully Earned.  Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder.  Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant
to the terms of Section 2.5(d).  Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.4.

2.5    Payments; Application of Payments; Debit of Accounts. 

(a)All payments (including prepayments) to be made by Borrower under any Loan
Document shall be made in immediately available funds in U.S. Dollars, without
setoff or counterclaim, before 12:00 noon Pacific time on the date when
due.  Payments of principal and/or interest received after 12:00 noon Pacific
time are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business



-4-

--------------------------------------------------------------------------------

 

Day, the payment shall be due the next Business Day, and additional fees or
interest, as applicable, shall continue to accrue until paid. 

(b)As long as no Event of Default has occurred and is continuing, Bank shall
apply the whole or any part of collected funds against the Revolving Line and
the other Obligations then due and owing to Bank, or credit such collected funds
to a depository account of Borrower with Bank (or an account maintained by an
Affiliate of Bank), the order and method of such application to be in the sole
discretion of Bank.

(c)Notwithstanding any provision herein to the contrary, all payments received
or collected by Bank (including proceeds for the realization of Collateral)
after the occurrence and during the continuance of an Event of Default or after
any or all of the Obligations have been accelerated (so long as such
acceleration has not been rescinded), shall be applied as follows:

first, to payment of costs and expenses, including Bank Expenses, of Bank
payable or reimbursable by Borrower or any Guarantor under the Loan Documents;

second, to the payment of all accrued unpaid interest on the Obligations and
fees owed to Bank;

third, to (i) the payment of principal of the Obligations including, without
limitation any reimbursement obligations in respect of Letters of Credit that
are then due and payable; and (ii) the cash collateralization of 105% (110% for
Letters of Credit denominated in a Currency other than Dollars) of the face
amount of any unmatured Letters of Credit to the extent not then due and
payable;  

fourth, to payment of any other amounts owing constituting Obligations; and

fifth, any remainder shall be for the account of and paid to whomever may be
lawfully entitled thereto.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (y) Bank and each other Persons entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses second, third and fourth above. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.

(d)Bank may debit any of Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts
Borrower owes Bank when due.  These debits shall not constitute a set-off.

2.6Withholding.  Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto).  Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority.  Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.  The agreements and obligations of Borrower contained in this
Section 2.6 shall survive the termination of this Agreement.



-5-

--------------------------------------------------------------------------------

 

3CONDITIONS OF LOANS

3.1Conditions Precedent to Initial Credit Extension.  Bank’s obligation to make
the initial Credit Extension under this Agreement is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation:

(a)duly executed signatures to the Loan Documents;

(b)duly executed signatures to the Control Agreements, if any;

(c)the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State (or equivalent agency) of Borrower’s
jurisdiction of organization or formation and each jurisdiction in which
Borrower and each Subsidiary is qualified to conduct business, each as of a date
no earlier than thirty (30) days prior to the Effective Date;

(d)duly executed signatures to the completed Borrowing Resolutions for Borrower;

(e)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension hereunder, will be terminated or released;

(f)the consolidated Perfection Certificate of Borrower, together with the duly
executed signature thereto;

(g)a legal opinion of Borrower’s counsel, in form and substance acceptable to
Bank, in its reasonable discretion, dated as of the Effective Date together with
the duly executed signature thereto;

(h)the duly executed signatures to the Acknowledgment and Reaffirmation of
Guaranty, Guarantor Security Agreement and Dutch Security Documents, together
with the duly executed signatures to the completed Resolutions for Atricure
B.V.;

(i)evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.7 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank; and

(j)payment of the fees and Bank Expenses then due as specified in Section 2.4
hereof.

3.2Conditions Precedent to all Credit Extensions.  Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:

(a)timely receipt of an executed Transaction Report; 

(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the Transaction Report and
on the Funding Date of each Credit Extension; provided,  however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided,  further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided,  however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided,  further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and



-6-

--------------------------------------------------------------------------------

 

(c)in Bank’s reasonable discretion, there has not been a Material Adverse
Change.

3.3Covenant to Deliver.   Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition precedent to any
Credit Extension.  Borrower expressly agrees that a Credit Extension made prior
to the receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.

3.4Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance set forth in this Agreement,
to obtain an Advance, Borrower shall notify Bank (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Pacific
time on the Funding Date of the Advance.  Together with any such electronic or
facsimile notification, Borrower shall deliver to Bank by electronic mail or
facsimile a completed Transaction Report executed by a Responsible Officer or
his or her designee.  Bank may rely on any telephone notice given by a person
whom Bank reasonably believes is a Responsible Officer or designee.  Bank shall
credit Advances to the Designated Deposit Account.  Bank may make Advances under
this Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.

4CREATION OF SECURITY INTEREST

4.1Grant of Security Interest.  Borrower hereby grants Bank to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof. 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
security interest granted herein (subject only to Permitted Liens that are
permitted pursuant to the terms of this Agreement to have superior priority to
Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until (i) the Obligations (excluding inchoate indemnity obligations) are repaid
in full in cash; and (ii) any contingent Obligations (excluding inchoate
indemnity obligations but including unmatured Obligations arising under Letters
of Credit, FX Contracts, and cash management services) are secured with cash
collateral in an amount and on terms reasonably satisfactory to Bank (such event
described in clauses (i) and (ii) being the “Payment in Full” of the
Obligations).  Upon Payment in Full of the Obligations and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

4.2Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral (subject only
to Permitted Liens that may have superior priority to Bank’s Lien under this
Agreement), in each case, to the extent that a security interest in such
Collateral can be perfected pursuant to Article 9 or 8 of the Code.  If Borrower
shall acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

4.3Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, which is not
otherwise permitted by the terms hereof, whether by Borrower or any other
Person, shall be deemed to violate the rights of Bank under the Code.  Such
financing statements may indicate the Collateral as “all assets of the Debtor”
or words of similar effect, or as being of an equal or lesser scope, or with
greater detail, all in Bank’s discretion.



-7-

--------------------------------------------------------------------------------

 

5REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1Due Organization, Authorization; Power and Authority.  Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business.  In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate”.  Borrower represents and warrants to Bank that (a) Borrower’s
exact legal name is that indicated on the Perfection Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (c) the
Perfection Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction (unless otherwise noted on
the Perfection Certificate or the Operating Documents being delivered pursuant
to Section 3.1(c) hereof); and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries
remains accurate and complete (it being understood and agreed that Borrower may
have and may continue to, from time to time, update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement).

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) and except for filing requirements expressly contemplated
by the terms hereof, including the filing of financing statements or (v)
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could reasonably be expected to have a
material adverse effect on Borrower’s business. 

5.2Collateral.  Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no deposit accounts other than the deposit accounts with Bank, the deposit
accounts, if any described in the Perfection Certificate delivered to Bank in
connection herewith, or of which Borrower has given Bank notice and taken such
actions as are necessary to give Bank a perfected security interest
therein.  The Accounts are bona fide, existing obligations of the Account
Debtors. 

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate, or as
otherwise permitted in Section 7.2.  None of the components of the Collateral
shall be maintained at locations other than as provided in the Perfection
Certificate or as permitted pursuant to Section 7.2.

Except as otherwise specified in written notice from Borrower to Bank, no
material amount of Inventory is other than, in all material respects, of good
and marketable quality, free from material defects.

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of



-8-

--------------------------------------------------------------------------------

 

Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
would not reasonably be expected to have a material adverse effect on Borrower’s
business.

Except as noted on the Perfection Certificate and in the Compliance Certificates
provided from time to time, Borrower is not a party to, nor is it bound by, any
material Restricted License.

5.3Accounts Receivable; Inventory. 

(a)For each Account with respect to which Advances are requested to be lent
against, on the date each Advance is requested and made, such Account shall be
an Eligible Account.

(b)For any Eligible Account and/or any Eligible Foreign Account in any Borrowing
Base Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing the Eligible
Accounts/Eligible Foreign Accounts are and shall be true and correct and all
such invoices, instruments and other documents, and all of Borrower’s Books are
genuine and in all respects what they purport to be.  All sales and other
transactions underlying or giving rise to each Eligible Account/Eligible Foreign
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Borrowing Base Certificate.  To the best of Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts/Eligible Foreign Accounts are
genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms. 

(c)For any item of Inventory consisting of “Eligible Inventory” in any Borrowing
Base Certificate, such Inventory (a) consists of raw materials and/or finished
goods, in good, new, and salable condition, which is not perishable, returned,
consigned, obsolete, not sellable, damaged, or defective, and is not comprised
of demonstrative or custom inventory, works in progress, packaging or shipping
materials, or supplies; (b) meets all applicable governmental standards; (c) has
been manufactured in compliance with the Fair Labor Standards Act in all
material respects; (d) is subject to the first priority Liens granted or in
favor of Bank under this Agreement and the other Loan Documents and is not
subject to any other liens except for any other Permitted Liens; and (e) is
located at the locations identified by Borrower in the Perfection Certificate
where it maintains Inventory (or at any location permitted under Section 7.2).

5.4Litigation.  Except as otherwise specified in the Perfection Certificate or
reported pursuant to Section 6.2(j), there are no actions or proceedings pending
or, to the knowledge of the Responsible Officers, threatened in writing by or
against Borrower or any of its Subsidiaries involving more than Fifty Thousand
Dollars ($50,000.00) individually or Two Hundred Fifty Thousand Dollars
($250,000.00) in the aggregate at any time.

5.5Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6Solvency.  The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.

5.7Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower (a) has complied in all material respects
with all Requirements of Law, and (b) has not violated any Requirements of Law
the violation of which could reasonably be expected to have a material adverse
effect on its business.  None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have



-9-

--------------------------------------------------------------------------------

 

obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Government Authorities that are
necessary to continue their respective businesses as currently conducted, except
to the extent the failure to obtain or make any approval or filing could not
reasonably be expected to have a material adverse effect on Borrower’s or any
Subsidiary’s business



5.8Subsidiaries; Investments.  Borrower does not own any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments. 

5.9Tax Returns and Payments; Pension Contributions. 

(a)Except as otherwise permitted by this Section 5.9, Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower.  Borrower may defer payment of any contested taxes, provided that
Borrower (i) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (ii)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (iii) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower’s prior tax
years which could result in additional taxes becoming due and payable by
Borrower. 

(b)Borrower has paid all amounts currently due and payable to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability (excluding pension, profit sharing and deferred
compensation plan obligations recorded in accordance with GAAP) of Borrower in
excess of Fifty Thousand Dollars ($50,000), including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

5.10Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

5.11Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Bank, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

5.12Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

6AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1Government Compliance. 

(a)Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations.  Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, the noncompliance with which could have a
material adverse effect on Borrower’s business.



-10-

--------------------------------------------------------------------------------

 

(b)Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property.  Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank than
Bank shall request.

6.2Financial Statements, Reports, Certificates.  Provide Bank with the
following:

(a)Transaction Reports.  A Transaction Report (and any schedules related
thereto) (i) with each request for an Advance, (ii) no later than Friday of each
week when a Streamline Period is not in effect, and (iii) within thirty  (30)
days after the end of each month when a Streamline Period is in effect or when
there were no outstanding Advances during the prior three (3) month period;  

(b)Accounts Receivable/Accounts Payable Reports.  Within thirty  (30) days after
the end of each month, (A) monthly accounts receivable agings, aged by invoice
date, (B) monthly accounts payable agings, aged by invoice date, and outstanding
or held check registers, if any, (C) monthly reconciliations of accounts
receivable agings (aged by invoice date), transaction reports and general
ledger, and (D) monthly perpetual inventory reports for Inventory valued on a
first-in, first-out basis at the lower of cost or market (in accordance with
GAAP) or such other inventory reports as are requested by Bank in its good faith
business judgment;

(c)Monthly Financial Statements.  As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s and each of
its Subsidiary’s operations for such time period certified by a Responsible
Officer and in a form acceptable to Bank (the “Borrower Financial Statements”);

(d)Compliance Certificates.  Within thirty (30) days after the last day of each
month  and together with the Borrower Financial Statements, a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month or quarter, as applicable, Borrower was in full compliance
with all of the terms and conditions of this Agreement (subject to any existing
Defaults or Events of Default, which Borrower shall describe in the Compliance
Certificate), and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;  

(e)Annual Operating Budget and Financial Projections.  As soon as available, but
not more than thirty (30) days after the end of each fiscal year of Borrower,
(A) annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the upcoming fiscal year of Borrower, and
(B) annual financial projections for the following fiscal year (on a quarterly
basis) as approved by Borrower’s board of directors, together with any related
business forecasts used in the preparation of such annual financial projections;

(f)Annual Audited Financial Statements.  As soon as available, and in any event
within one hundred twenty (120) days following the end of Borrower’s fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion;

(g)SEC Filings.  In the event that Borrower becomes subject to the reporting
requirements under the Exchange Act within five (5) days of filing, copies of
all periodic and other reports, proxy statements and other materials filed by
Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be.  Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address; provided,
 however, Borrower shall promptly notify Bank in writing (which may be by
electronic mail) of the posting of any such documents;



-11-

--------------------------------------------------------------------------------

 

(h)Other Statements.  Within five (5) days of delivery, copies of all
statements, reports and notices made available to Borrower's security holders or
to any holders of Subordinated Debt, except to the extent that the foregoing
have been filed with the SEC and are publicly available within such time frame;

(i)Changes in Intellectual Property.  Prompt written notice of (i) any material
change in the composition of the Intellectual Property, (ii) the registration of
any copyright, including any subsequent ownership right of Borrower in or to any
copyright, patent or trademark not shown in the IP Security Agreement, and (iii)
Borrower’s knowledge of an event that could reasonably be expected to materially
and adversely affect the value of the Intellectual Property;

(j)Legal Action Notice.  Prompt report of any legal action pending or threatened
in writing against Borrower or any of its Subsidiaries that could result in
damages or costs to Borrower or any of its Subsidiaries of more than Fifty
Thousand Dollars ($50,000.00), individually, or more than Two Hundred Fifty
Thousand Dollars ($250,000.00) when aggregated with all other legal actions
pending or threatened in writing against Borrower or any of its Subsidiaries
that have not previously been disclosed to Bank pursuant to the Perfection
Certificate or other written report; and

(k)Other Financial Information.  Other financial information reasonably
requested by Bank.

6.3Accounts Receivable.

(a)Schedules and Documents Relating to Accounts.   Borrower shall deliver to
Bank transaction reports and schedules of collections, as provided in Section
6.2, on Bank’s standard forms; provided,  however, that Borrower’s failure to
execute and deliver the same shall not affect or limit Bank’s Lien and other
rights in all of Borrower’s Accounts, nor shall Bank’s failure to advance or
lend against a specific Account affect or limit Bank’s Lien and other rights
therein.  If requested by Bank, Borrower shall furnish Bank with copies (or, at
Bank’s request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts.  In addition, Borrower shall deliver to Bank, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary indorsements, and copies of all
credit memos. 

(b)Disputes.  Borrower shall promptly notify Bank of all disputes or claims
involving $50,000 or more relating to Accounts.  Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to Bank
in the regular reports provided to Bank; (ii) no Event of Default has occurred
and is continuing; and (iii) after taking into account all such discounts,
settlements and forgiveness, the total outstanding Advances will not exceed the
Availability Amount. 

(c)Collection of Accounts.  Borrower shall have the right to collect all
Accounts, unless and until a Default or an Event of Default has occurred and is
continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall
immediately deliver all payments on and proceeds of Accounts to an account
maintained with Bank to be applied (i) prior to an Event of Default, to the
Revolving Line pursuant to the terms of Section 2.5(b) hereof (with excess
amounts transferred to an account of Borrower maintained at Bank), and (ii)
after the occurrence and during the continuance of an Event of Default, pursuant
to the terms of Section 9.4 hereof;  provided,  however, during a Streamline
Period, or at any time when there are no outstanding Advances under the
Revolving Line, such payments and proceeds shall be transferred to an account of
Borrower maintained at Bank.    



-12-

--------------------------------------------------------------------------------

 

(d)Returns.  Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, Borrower shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank.  In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrower shall promptly notify Bank of the return of the Inventory. 

(e)Verification.    Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Bank or Bank’s agent; provided that Bank
shall provide notice of such communication to Borrower including what
information Bank verified.

(f)No Liability.  Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account.  Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

﻿

6.4Remittance of Proceeds.  Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
Business Day following the day of receipt by Borrower, to be applied to the
Obligations (1) prior to an Event of Default, pursuant to the terms of Section
2.5(b) hereof, and (2) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrower shall not be
obligated to remit to Bank the proceeds of (i) Transfers permitted in Section
7.1 and/or (ii) the sale of surplus, worn out or obsolete Equipment disposed of
by Borrower in good faith in an arm’s length transaction for an aggregate
purchase price of Twenty Five Thousand Dollars ($25,000.00) or less (for all
such transactions in any fiscal year).  Borrower agrees that it will maintain
all proceeds of Collateral in an account maintained with Bank.  Nothing in this
Section limits the restrictions on disposition of Collateral set forth elsewhere
in this Agreement.

6.5Taxes; Pensions.  (a) Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and (b) except as otherwise described
on the Perfection Certificate, pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, except to the extent that any failure to pay any such amount results in
or is reasonably likely to result in any liability of Borrower which, when
aggregated with all such actual and expected liabilities (including without
duplication any liabilities described in Section 5.9(b) or 7.10), does not
exceed Fifty Thousand Dollars ($50,000.00).

6.6Access to Collateral; Books and Records.  At reasonable times, on three (3)
Business Days’ notice (provided that no notice is required if an Event of
Default has occurred and is continuing), Bank, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy Borrower’s
Books.  The first such inspection or audit hereunder shall be completed on or
before the date that is ninety (90) days after the Effective Date.  The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every twelve (12) months, or more frequently as Bank shall
reasonably determine conditions warrant.  The charge therefor shall be $1,000.00
per person per day (or such higher amount as shall represent Bank’s then-current
and reasonable standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than ten (10)
days in advance, and Borrower cancels or reschedules the audit with less than
ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies) Borrower shall pay Bank a fee of $1,000.00 plus any
out-of-pocket expenses incurred by Bank to compensate Bank for the anticipated
costs and expenses of the cancellation or rescheduling.

6.7Insurance.  Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Bank
may reasonably request.  Insurance policies shall be in a



-13-

--------------------------------------------------------------------------------

 

form, with companies, and in amounts that are reasonably satisfactory to
Bank.  All property policies shall have a lender’s loss payable endorsement
showing Bank as the sole lender loss payee and waive subrogation against
Bank.  All liability policies shall show, or have endorsements showing, Bank as
an additional insured.  All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall give Bank at least twenty
(20) days’ notice before canceling, amending, or declining to renew its
policy.  At Bank’s request, Borrower shall deliver certified copies of policies
and evidence of all premium payments.  Proceeds payable under any policy shall,
at Bank’s option, be payable to Bank on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Fifty Thousand Dollars ($50,000.00) with
respect to any loss, but not exceeding One Hundred Thousand Dollars
($100,000.00) in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property; 
provided that any such replaced or repaired property (i) shall be of equal or
like value as the replaced or repaired Collateral and (ii) shall be deemed
Collateral in which Bank has been granted a first priority security interest,
and (b) after the occurrence and during the continuance of an Event of Default,
all proceeds payable under such casualty policy shall, at the option of Bank, be
payable to Bank on account of the Obligations.  If Borrower fails to obtain
insurance as required under this Section 6.7 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.7,
and take any action under the policies Bank deems prudent.



6.8Operating Accounts.

(a)Maintain all of its and all of its Subsidiaries’, if any, depository,
operating accounts and securities accounts which are maintained in the United
States (including, without limitation, any such account which is maintained with
a United States branch of a foreign institution) with Bank and Bank’s
Affiliates, with all excess funds maintained at or invested through Bank or an
Affiliate of Bank.  The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Bank by Borrower as such.  

(b)Provide Bank five (5) days prior-written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates.  For each Collateral Account that Borrower at any time
maintains within the United States (including, without limitation, any such
account which is maintained with a United States branch of a foreign
institution), Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.

6.9Financial Covenants.

Maintain at all times, to be tested as of the last day of each month, unless
otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a)Minimum Revenue.  Minimum revenue, measured monthly on a trailing twelve
month basis and determined in accordance with GAAP, of at least the following
for the periods indicated below:

﻿

 

Monthly Period Ending

Trailing Twelve Month Revenue

April 30, 2016

$129,305,000.00

May 31, 2016

$131,235,000.00

June 30, 2016

$133,957,000.00

July 31, 2016

$136,886,000.00



-14-

--------------------------------------------------------------------------------

 

August 31, 2016

$138,115,000.00

September 30, 2016

$139,227,000.00

October 31, 2016

$140,432,000.00

November 30, 2016

$142,323,000.00

December 31, 2016

$144,706,000.00

﻿

;  provided,  that the foregoing minimum revenue financial covenant will not be
tested for any monthly compliance period in which a Streamline Period has been
in effect for each day in such monthly compliance period.  Minimum revenue
financial covenant levels for the fiscal year commencing January 1, 2017 and
thereafter shall be mutually determined by Borrower and Bank on or before
February 15 of each fiscal year, based on the Borrower’s annual forecast for
each such fiscal year; provided,  that such financial covenant levels shall in
any event reflect and require not less than five percent (5.00%) year-over-year
organic growth.

(b)Minimum Liquidity Ratio.  A Liquidity Ratio of at least 1.50 to 1.00 at all
times.

6.10Protection and Registration of Intellectual Property Rights.

(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.

(b)If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
Patent or the registration of any Trademark, then Borrower shall provide written
notice thereof to Bank as part of the Compliance Certificate required to be
provided to Bank pursuant to Section 6.2(d) with respect to the applicable month
and shall execute such intellectual property security agreements and other
documents and take such other actions as Bank shall request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Bank in such property.  If Borrower decides to register any
Copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide Bank with at least fifteen (15) days prior written notice of
Borrower’s intent to register such Copyrights or mask works together with a copy
of the application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an amendment to the IP Agreement and
such other documents and take such other actions as Bank may request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Bank in the Copyrights or mask works intended to
be registered with the United States Copyright Office; and (z) record such
amendment to IP Agreement with the United States Copyright Office
contemporaneously with filing the Copyright or mask work application(s) with the
United States Copyright Office.  As part of the Compliance Certificate required
to be provided to Bank pursuant to Section 6.2(d) with respect to the applicable
month, Borrower shall promptly provide to Bank copies of all applications that
it files for Patents or for the registration of Trademarks, Copyrights or mask
works.

(c)Provide written notice to Bank in each Compliance Certificate of any material
Restrictive License that Borrower has entered into or become bound by since the
period covered by the last Compliance Certificate (other than over-the-counter
software that is commercially available to the public).  Borrower shall take
such steps as are commercially reasonable to obtain the consent of, or waiver
by, any person whose consent or waiver is necessary for (i) any Restricted
License to be deemed “Collateral” and for Bank to have a security interest in it
that might otherwise be restricted or prohibited by law or by the terms of any
such Restricted License, whether now existing or entered into in the future, and
(ii) Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents, provided,  however, that the
failure to obtain any such consent after taking such commercially reasonable
steps shall not limit the ability of Borrower to enter into such license.



-15-

--------------------------------------------------------------------------------

 

6.11Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower's books and records
(subject to (i) any written agreement binding upon Borrower prohibiting Borrower
from disclosing any information of third parties and (ii) attorney-client
privilege of Borrower) to the extent that Bank may deem them reasonably
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Bank with respect to any Collateral or relating to Borrower.

6.12Formation or Acquisition of Subsidiaries.  Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, Borrower
and/or such Guarantor shall, following Bank’s reasonable request, (a) cause such
new Subsidiary to provide to Bank a joinder to this Agreement to cause such
Subsidiary to become a co-borrower hereunder or a Guarantor, together with such
appropriate financing statements and/or Control Agreements, all in form and
substance satisfactory to Bank (including being sufficient to grant Bank a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (b) provide to Bank appropriate certificates and
powers and financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary, in form and substance satisfactory to
Bank;   and (c) provide to Bank all other documentation in form and substance
satisfactory to Bank, including one or more opinions of counsel satisfactory to
Bank, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above.  Any document,
agreement, or instrument executed or issued pursuant to this Section 6.12 shall
be a Loan Document and shall secure or guaranty (as applicable) all of the
Obligations owing to Bank.

6.13Further Assurances.  Execute any further instruments and take further action
as Bank reasonably requests to perfect or continue Bank’s Lien in the Collateral
or to effect the purposes of this Agreement. 

6.14Post-closing Matters.

(a)On or before the date that is thirty (30) days after the Effective Date,
Borrower shall deliver to Bank executed, original signature pages (other than
Bank’s executed original signature pages) to the documents described in Section
3.1; 

(b)On or before the date that is ninety (90) days after the Effective Date (or
such later date as Bank shall determine, in its sole discretion), Borrower shall
deliver to Bank a landlord’s consent in favor of Bank for 7555 Innovation Way,
Mason, Ohio 45040, together with the duly executed signatures thereto; and

(c)On or before the date that is ninety (90) days after the Effective Date,
completion by Bank of the initial audit and inspection of the Collateral
required pursuant to Section 6.6 hereof.

7NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
(including generators/capital equipment pursuant to leases by Borrower as
lessor) in the ordinary course of business, provided that Borrower shall not
lease (as lessor) more than One Million Dollars ($1,000,000.00) book value of
Inventory (including generators/capital equipment) per fiscal year and shall not
lease any Inventory (including generators/capital equipment that is leased by
Borrower as lessor) which is subject to a Lien other than that of Bank or is
leased by Borrower as lessee; (b) of worn-out or obsolete Equipment or
Intellectual Property that is no longer useful or economically practicable to
maintain; provided,  that in each case that no Event of Default has occurred and
is continuing; and (c) consisting of Permitted Liens and Permitted Investments.

7.2Changes in Business, Management, Ownership or Business Locations.  (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) (i) permit the
existing Chief



-16-

--------------------------------------------------------------------------------

 

Executive Officer or Chief Financial Officer of the Borrower to cease to hold
such position unless replaced within thirty (30) days with a person reasonably
acceptable to Bank; or (ii) permit or suffer any Change in Control.

Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Ten Thousand
Dollars ($10,000.00) in Borrower’s assets or property), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, (5) change any organizational number (if any)
assigned by its jurisdiction of organization, or (6) maintain any of the
Collateral other than at a location of Borrower, pursuant to leases allowed by
Section 7.1, or as set forth below in this Section 7.2.

Borrower shall not deliver to any bailee any portion of the Collateral, except
that Borrower may deliver (x) Inventory to a bailee for sterilization in an
aggregate amount outstanding at any one time for such bailee not exceeding Two
Million Dollars ($2,000,000.00) (gross book value), (y) molds to bailees who use
the molds to fabricate Inventory for Borrower in an aggregate amount outstanding
at any one time for all such bailees not exceeding Two Million Dollars
($2,000,000.00) (gross book value), and (z) other Inventory or Equipment to
bailees in an aggregate amount outstanding at any one time for all such bailees
not exceeding One Million Dollars ($1,000,000.00) (gross book value).  If
Borrower intends to deliver any portion of the Collateral to a bailee in an
amount in excess of what is allowed pursuant to the foregoing sentence, Borrower
will first receive the written consent of Bank, and such bailee shall execute
and deliver a bailee agreement in form and substance reasonably satisfactory to
Bank.  Borrower may maintain small amounts of “trunk stock” with Borrower’s
sales representatives and may maintain with any customer of Borrower (y) up to
Two Hundred Fifty Thousand Dollars ($250,000.00) (valued at Borrower’s then
current standard cost) per customer, at any one time, of Borrower’s
generators/capital equipment and (z) up to One Hundred Thousand Dollars
($100,000.00) (valued at Borrower’s then current standard cost) per customer, at
any one time, of Borrower's disposable products on consignment to such customer.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary).  A Subsidiary may merge or consolidate into
another Subsidiary or into Borrower.

7.4Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness, including,
without limitation, any Indebtedness to any officer, director or shareholder of
Borrower for which such officer, director or shareholder subordinates such
Indebtedness to all of Borrower’s now or hereafter indebtedness to Bank
(pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to Bank entered into between Bank and such officer,
director or shareholder), on terms reasonably acceptable to Bank.  Borrower is
permitted to make the nContact Earnout Payments as and when due and pursuant to
the terms and conditions of the nContact Merger Agreement, so long as no Default
or Event of Default has occurred and is continuing immediately prior to and
immediately after giving effect to any such payment of such nContact Earnout
Payments.

7.5Encumbrance.  Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.

7.6Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.8(b) hereof.

7.7Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock provided that (i)
Borrower may convert any of its convertible securities into other securities
pursuant to the terms of such convertible securities or otherwise in exchange
thereof, (ii) Borrower may pay dividends solely in common stock; (iii) Borrower
may repurchase the stock of former employees or consultants



-17-

--------------------------------------------------------------------------------

 

pursuant to stock repurchase agreements so long as an Event of Default does not
exist at the time of such repurchase and would not exist after giving effect to
such repurchase, provided such repurchase does not exceed in the aggregate of
One Hundred Thousand Dollars ($100,000.00) per fiscal year; (iv) Borrower may
institute a stock repurchase program pursuant to which it repurchases
outstanding shares of Borrower’s common stock so long as an Event of Default
does not exist at the time of any such repurchase and would not exist after
giving effect to such repurchase and provided that the aggregate of all such
repurchases does not exceed Five Hundred Thousand Dollars ($500,000.00);  (v)
Borrower may issue shares in connection with the payment of the nContact Earnout
Payments, and (vi) any Borrower which is a Subsidiary of any other Borrower may
pay dividends or make distributions or payments to such other Borrower or
redeem, retire or repurchase from such other Borrower its capital stock or
membership interest; or (b) directly or indirectly make any Investment other
than Permitted Investments, or permit any of its Subsidiaries to do so.



7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank.

7.10Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
which, when aggregated with all such actual and expected liabilities (including
without duplication any liabilities described in Section 5.9(b) or 6.5(b))
exceeds Fifty Thousand Dollars ($50,000.00), including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

8EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date and/or the Term Loan Maturity
Date).  During the cure period, the failure to make or pay any payment specified
under clause (b) hereunder is not an Event of Default (but no Credit Extension
will be made during the cure period);

8.2Covenant Default. 

(a)Borrower fails or neglects to perform any obligation in Sections 6.2, 6.5,
6.7, 6.8, 6.9, 6.10(c) or violates any covenant in Section 7; or

(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other



-18-

--------------------------------------------------------------------------------

 

than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided,  however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period).  Cure
periods provided under this section shall not apply, among other things, to
financial covenants or any other covenants set forth in clause (a) above;



8.3Material Adverse Change.  A Material Adverse Change occurs;

8.4Attachment; Levy; Restraint on Business. 

(a)(i) the service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) on deposit or otherwise maintained with Bank or any Bank
Affiliate, or (ii) a notice of lien or levy is filed against any of Borrower’s
assets by any government agency, and the same under subclauses (i) and (ii)
hereof are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); provided, however,
no Credit Extensions shall be made during any ten (10) day cure period; or

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any material part of
its business;

8.5Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6Other Agreements.  There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of One Hundred Thousand Dollars ($100,000.00); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business;

8.7Judgments; Penalties.  One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least One Hundred Thousand Dollars ($100,000.00) (not covered
by independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect; any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder; a default or breach occurs under
any agreement between Borrower and any creditor of Borrower that signed a
subordination, intercreditor, or other similar agreement with Bank, or any
creditor that has signed such an agreement with Bank breaches any terms of such
agreement; or the Obligations shall for any reason be subordinated



-19-

--------------------------------------------------------------------------------

 

or shall not have the priority contemplated by this Agreement or any such
subordination, intercreditor, or other similar agreement;



8.10Guaranty.  (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
material obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor; (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Bank’s Lien in the collateral provided by any Guarantor or in the
value of such collateral or (ii) a Material Adverse Change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor;  or

9BANK’S RIGHTS AND REMEDIES

9.1Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may,  without notice or demand, do any or all of the
following:

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least 105% (110% for Letters of Credit denominated in a Currency other than
Dollars), of the Dollar Equivalent of the aggregate face amount of all Letters
of Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts;
 and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; provided,  however, if
an Event of Default described in Section 8.5 occurs, the obligation of Borrower
to cash collateralize all Letters of Credit remaining undrawn shall
automatically become effective without any action by Bank;

(d)terminate any FX Contracts;

(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds; 

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit;



-20-

--------------------------------------------------------------------------------

 

(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j)demand and receive possession of Borrower’s Books; and

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3Protective Payments.  If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter.  No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.

9.4Application of Payments and Proceeds.  If an Event of Default has occurred
and is continuing, Bank shall have the right to apply in any order any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in the order specified in Section
2.5.  Bank shall pay any surplus to Borrower by credit to the Designated Deposit
Account or to other Persons legally entitled thereto; Borrower shall remain
liable to Bank for any deficiency.  If Bank, in its good faith business
judgment, directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable to Borrower or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person.  Borrower
bears all risk of loss, damage or destruction of the Collateral.

9.6No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or
therewith.  No waiver hereunder shall be effective unless signed by the party
granting the waiver and then is only effective for the specific instance and
purpose for which it is given.  Bank’s rights and remedies under this Agreement
and the other Loan Documents are cumulative.  Bank has all rights and remedies
provided under the Code, by law, or in equity.  Bank’s



-21-

--------------------------------------------------------------------------------

 

exercise of one right or remedy is not an election and shall not preclude Bank
from exercising any other remedy under this Agreement or other remedy available
at law or in equity, and Bank’s waiver of any Event of Default is not a
continuing waiver.  Bank’s delay in exercising any remedy is not a waiver,
election, or acquiescence. 

9.7Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

﻿

 

 

 

 

awade@atricure.com

 

 

If to Borrower:

AtriCure, Inc.

7555 Innovation Way

Mason, OH 45040

Attn:  M. Andrew Wade

Fax: (513) 644-1315

Email: awade@atricure.com

 

with a required copy (which shall not constitute notice) to:

Keating Muething & Klekamp PLL

One East Fourth Street

Suite 1400

Cincinnati, Ohio 45202

Attn:  F. Mark Reuter and Kelley B. Tracy

Fax: (513) 579-6457

Email: mreuter@kmklaw.com; ktracy@kmklaw.com

 

If to Bank:

Silicon Valley Bank

380 Interlocken Crescent, Suite 600

Broomfield, Colorado 80021

Attn:  Tom Hertzberg

Fax: (303) 469-9088

Email: thertzberg@svb.com

 

with a copy to:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn:  Charles W. Stavros, Esquire

Fax: (617) 880-3456

Email: cstavros@riemerlaw.com

 

﻿

11Choice of Law, Venue AND Jury Trial Waiver

Except as otherwise expressly provided in any of the Loan Documents, New York
law governs the Loan Documents without regard to principles of conflicts of
law.  Borrower and Bank each submit to the exclusive jurisdiction of the State
and Federal courts in New York;  provided,  however, that nothing in this
Agreement shall be



-22-

--------------------------------------------------------------------------------

 

deemed to operate to preclude Bank from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in Section 10 of this
Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) days after deposit in
the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

This Section 11 shall survive the termination of this Agreement.

12GENERAL PROVISIONS

12.1Termination Prior to Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations have been satisfied.  So long as Borrower has satisfied the
Obligations (other than inchoate indemnity obligations, any other obligations
which, by their terms, are to survive the termination of this Agreement, and any
Obligations under Bank Services Agreements that are cash collateralized in
accordance with Section 4.1 of this Agreement), this Agreement may be terminated
prior to the Revolving Line Maturity Date and/or the Term Loan Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank and upon payment in full of all fees and expenses due and
owing, including, without limitation, the fees and expenses described in Section
2.4.  Those obligations that are expressly specified in this Agreement as
surviving this Agreement’s termination shall continue to survive notwithstanding
this Agreement’s termination.

12.2Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion).  Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.  Notwithstanding the foregoing, so long as an Event of Default has
not occurred and is continuing, Bank shall not assign any interest in the Loan
Documents to an operating company which is a direct competitor of Borrower.

12.3Indemnification.  Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower contemplated by the Loan Documents
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by such Indemnified Person’s gross negligence or willful
misconduct.

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

12.4Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement and the other Loan Documents.



-23-

--------------------------------------------------------------------------------

 

12.5Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction and allows
Borrower at least ten (10) days to object to such correction.  In the event of
such objection, such correction shall not be made except by an amendment signed
by both Bank and Borrower.

12.7Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Loan Documents merge into the Loan
Documents. 

12.8Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

12.9Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided,  however, Bank
shall use commercially reasonable efforts to obtain any prospective transferee’s
or purchaser’s agreement to the terms of this provision); (c) as required by
law, regulation, subpoena, or other order; (d) to Bank’s regulators or as
otherwise required in connection with Bank’s examination or audit; (e) as Bank
considers appropriate in exercising remedies under the Loan Documents; and (f)
to third-party service providers of Bank so long as such service providers have
executed a confidentiality agreement with Bank with terms no less restrictive
than those contained herein.  Confidential information does not include
information that is either: (i) in the public domain or in Bank’s possession
when disclosed to Bank, or becomes part of the public domain (in each case,
other than as a result of its disclosure by Bank in violation of this Agreement)
after disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank
does not know that the third party is prohibited from disclosing the
information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower.  In addition,
Bank may use any information (not constituting confidential information subject
to the foregoing confidentiality restrictions) in connection with marketing,
press releases, or other transactional announcements or updates provided to
investor or trade publications, including the placement of “tombstone”
advertisements in publications of its choice at its own expense. The provisions
of the preceding sentences in this paragraph shall survive the termination of
this Agreement.

12.10[Reserved].

12.11Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

12.12Right of Set off.   Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,



-24-

--------------------------------------------------------------------------------

 

collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations in accordance with
Section 9.4.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.



12.13Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement.

12.14Construction of Agreement.  The parties mutually acknowledge that they and
their attorneys have participated in the preparation and negotiation of this
Agreement and the other Loan Documents.  In cases of uncertainty this Agreement
and the other Loan Documents shall be construed without regard to which of the
parties caused the uncertainty to exist.

12.15Relationship.  The relationship of the parties to this Agreement and the
other Loan Documents is determined solely by the provisions hereof and
thereof.  The parties do not intend to create any agency, partnership, joint
venture, trust, fiduciary or other relationship with duties or incidents
different from those of parties to an arm’s-length contract.

12.16Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.17Borrower Liability.  Any Borrower may, acting singly, request Advances
hereunder.  Each Borrower hereby appoints the other as agent for the other for
all purposes hereunder, including with respect to requesting Advances
hereunder.  Each Borrower hereunder shall be jointly and severally obligated to
repay all Advances made hereunder, regardless of which Borrower actually
receives said Advance, as if each Borrower hereunder directly received all
Advances.  Each Borrower waives (a) any suretyship defenses available to it
under the Code or any other applicable law, and (b) any right to require Bank
to: (i) proceed against any Borrower or any other person; (ii) proceed against
or exhaust any security; or (iii) pursue any other remedy.  Bank may exercise or
not exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability.  Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably
subordinates to the prior payment in full of the Obligations and the termination
of the Bank’s commitment to make Credit Extensions to Borrower and agrees not to
assert or enforce prior to payment in full of the Obligations and the
termination of the Bank’s commitment to make Credit Extensions to Borrower all
rights that it may have at law or in equity (including, without limitation, any
law subrogating Borrower to the rights of Bank under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.

12.18No Novation.  Each Borrower and Bank hereby agree that, effective upon the
execution and delivery of this Agreement by each such party, the terms and
provisions of the Prior Loan Agreement shall be and hereby are amended, restated
and superseded in their entirety by the terms and provisions of this
Agreement.  Nothing herein contained shall be construed as a substitution or
novation of the obligations of Borrower outstanding under the Prior



-25-

--------------------------------------------------------------------------------

 

Loan Agreement or instruments securing the same, which obligations shall remain
in full force and effect, except to the extent that the terms thereof are
modified hereby or by instruments executed concurrently herewith.  Nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of any Borrower from any of the Obligations or any liabilities under
the Prior Loan Agreement or any of the security agreements, pledge agreements,
mortgages, guaranties or other Loan Documents executed in connection
therewith.  Each Borrower hereby (i) confirms and agrees that each Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Effective Date all references in any such Loan Document to the “Loan and
Security Agreement”, the “Loan Agreement” the “Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Prior Loan Agreement shall
mean the Prior Loan Agreement as amended and restated by this Agreement; and
(ii) confirms and agrees that to the extent that the Prior Loan Agreement or any
Loan Document executed in connection therewith purports to assign or pledge to
the Bank, or to grant to the Bank a security interest in or lien on, any
collateral as security for the Obligations of Borrower or any Guarantor from
time to time existing in respect of the Prior Loan Agreement, such pledge,
assignment or grant of the security interest or lien is hereby ratified and
confirmed in all respects and shall remain effective as of the first date it
became effective.



13DEFINITIONS

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, and the singular includes the
plural.  As used in this Agreement, the following capitalized terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Advance request,
on behalf of Borrower.

“Atricure B.V.” is Atricure Europe B.V., a company organized and existing under
the laws of The Netherlands and a wholly owned Subsidiary of Borrower.

“Availability Amount”  is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus without duplication (b) the
outstanding principal balance of any Advances.

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are all reasonable and actually incurred audit fees and
expenses, costs, and expenses (including reasonable attorneys’ fees and
expenses) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred with
respect to Borrower or any Guarantor.





-26-

--------------------------------------------------------------------------------

 

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Base”  is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of eighty percent (80%) of Eligible Foreign Accounts or Three Million
Five Hundred Thousand Dollars ($3,500,000.00)  plus (c) the lesser of fifty
percent (50%) of the value of Borrower’s Eligible Inventory (valued at the lower
of cost or wholesale fair market value) or Four Million Dollars ($4,000,000.00);
in each case as determined by Bank from Borrower’s most recent Borrowing Base
Certificate; provided,  however, that Bank may decrease the foregoing amounts
and/or percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect the Collateral.

“Borrowing Base Certificate” is that certain Borrowing Base certificate included
with each Transaction Report.

“Borrowing Resolutions”  are, with respect to any Person, those resolutions
adopted by such Person’s board of directors or other appropriate governing body
(and, if required under the terms of such Person’s Operating Documents,
stockholders) and delivered by such Person to Bank approving the Loan Documents
to which such Person is a party and the transactions contemplated thereby,
together with a certificate executed by its secretary on behalf of such Person
certifying (a) that such Person has the authority to execute, deliver, and
perform its obligations under each of the Loan Documents to which it is a party,
(b) that set forth as a part of or attached as an exhibit to such certificate is
a true, correct, and complete copy of the resolutions then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents, including any Advance
request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

“Cash Equivalents”  means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than two (2) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having a minimum credit rating of A-1 by Standard & Poor’s Ratings
Group or P-1 by Moody’s Investors Service, Inc., (c) Bank’s certificates of
deposit issued maturing no more than two (2) years from the date of acquisition;
(d) corporate bonds and medium term notes maturing within two (2) years from the
date of acquisition and having a minimum credit quality of A by Standard &
Poor’s Ratings Group or A2 by Moody’s Investors Service, Inc.; and (e) money
market funds registered according to  SEC Rule 2a-7.

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, shall become, or
obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of twenty five percent (25.00%) or more
of the ordinary voting power for the election of directors of Borrower
(determined on a fully diluted basis) other than by the sale of Borrower’s
equity securities in a public offering or to venture capital or private equity
investors so long as Borrower identifies to Bank the venture capital or private
equity investors at least seven (7) Business Days prior to the closing of the
transaction and provides to Bank a description of the material terms of the
transaction; (b) during any period of 12 consecutive months, a majority of the



-27-

--------------------------------------------------------------------------------

 

members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100%) of each class of outstanding capital
stock or other ownership interest of each Subsidiary of Borrower free and clear
of all Liens (except Liens created by this Agreement or otherwise Permitted
Liens).

“Claims” is defined in Section 12.3.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York;  provided,  that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit  B.

“Contingent Obligation”  is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.

“Corporate HQ Lease” means the Lease Agreement dated as of August 20, 2014
between LM-VP ATRICURE, LLC and AtriCure relating to the real property located
at 7555 Innovation Way, Mason, Ohio 45040, as amended, supplemented and modified
from time to time.





-28-

--------------------------------------------------------------------------------

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is any Advance, any Overadvance, Letter of Credit, FX
Contract, amount utilized for cash management services, or any other extension
of credit by Bank for Borrower’s benefit.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Deed of Disclosed Right of Pledge on Receivables” means the deed of disclosed
pledge of receivables between Atricure B.V. as Pledgor and Bank as Pledgee dated
as of September 19, 2012.

“Deed of Right of Pledge on Movables” means the deed of pledge of movables
between Atricure B.V. as Pledgor and Bank as Pledgee dated as of September 19,
2012.

“Deed of Right of Pledge on Intellectual Property Rights” means the deed of
pledge of intellectual property rights between Atricure B.V. as Pledgor and Bank
as Pledgee dated as of September 19, 2012.

“Deed of Right of Pledge on Shares” means the deed of pledge of shares among
Borrower as Pledgor, Atricure B.V. as the Company and Bank as Pledgee dated on
or about September 19, 2012.

“Deed of Undisclosed Right of Pledge on Receivables” means the deed of
undisclosed pledge of receivables between Atricure B.V. as Pledgor and Bank as
Pledgee dated as of September 19, 2012.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 “Designated Deposit Account”  is Borrower’s deposit account, account number
3300640389, maintained with Bank.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“Dutch Security Documents” means the following, as each may be amended from time
to time: (i) Deed of Disclosed Right of Pledge on Receivables; (ii) Deed of
Undisclosed Right of Pledge on Receivables; (iii) Deed of Right of Pledge on
Intellectual Property Rights; (iv) Deed of Right of Pledge on Movables; (v) Deed
of Right of Pledge on Shares; and (vi) such other security documents executed
and or delivered from time to time.





-29-

--------------------------------------------------------------------------------

 

“Effective Date” is defined in the preamble hereof.

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right upon prior notice to Borrower at any time
after the Effective Date upon notice to Borrower, to adjust any of the criteria
set forth below and to establish new criteria in its good faith business
judgment.  Unless Bank otherwise agrees in writing, Eligible Accounts shall not
include:

(a)Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(b)Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;

(c)Accounts with credit balances over ninety (90) days from invoice date;

(d)Accounts owing from an Account Debtor in which fifty percent (50%) or more of
the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date;

(e)Accounts owing from an Account Debtor which does not have its principal place
of business in the United States or Canada;

(f)Accounts billed from and/or payable to Borrower outside of the United States
or Canada (sometimes called foreign invoiced accounts);

(g)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts), with the exception of customary adjustments and/or
discounts given to Account Debtors in the ordinary course of its business;  

(h)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(i)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(j)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(k)Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

(l)Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(m)Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;



-30-

--------------------------------------------------------------------------------

 

(n)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank, in its sole
discretion, wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts);

(o)Accounts for which the Account Debtor has not been invoiced;

(p)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(q)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days;

(r)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor, but only to the extent of such chargebacks or
deductions;

(s)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(t)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(u)Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(v)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, for the amounts that exceed
that percentage, unless Bank approves in writing; and

(w)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.

“Eligible Foreign Accounts” are (i) Accounts of Borrower the Account Debtors for
which have their principal place of business located in the countries specified
in Exhibit C attached hereto, or such other locations acceptable to Bank and as
determined by Bank, on a case-by-case basis, that are otherwise Eligible
Accounts and are acceptable to Bank, in its reasonable discretion; and (ii)
without duplication, Accounts of Atricure B.V. that are billed and/or payable
outside the United States and/or the Account Debtors for which have their
principal place of business located in in the countries specified in Exhibit C
attached hereto, that are otherwise Eligible Accounts and are acceptable to
Bank, in its reasonable discretion, but only to the extent (a) Atricure B.V.
remains a Secured Guarantor, and (b) Atricure B.V. complies with, and causes the
Account Debtors of Atricure B.V. to comply with, the terms of Section 6.3(c)
hereof.

“Eligible Inventory” means, at any time, the aggregate of Borrower’s Inventory
that (a) consists of raw materials and/or finished goods, in good, new, and
salable condition, which is not perishable, returned, consigned, obsolete, not
sellable, damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies; (b)
meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act; (d) is subject to the first
priority Liens granted in favor of Bank under this Agreement or any of the other
Loan Documents and is not subject to any other Lien other than Permitted Liens;
(e) is located in the United States at Borrower’s principal place of business
(or any location permitted under Section 5.2) and, in any event, subject to a
landlord’s consent or bailee waiver, as applicable, in form and substance
acceptable to Bank, in its reasonable discretion; and (f) is otherwise
acceptable to Bank in its good faith business judgment.





-31-

--------------------------------------------------------------------------------

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“First Anniversary” is the date that is 364 days after the Effective Date.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fourth Anniversary” is the date that is 364 days after the Third Anniversary.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” is any present or future guarantor of the Obligations, including,
without limitation, Atricure B.V.

“Guarantor Security Agreement” is any security agreement executed by any
Guarantor from time to time, including, without limitation, that certain
Security Agreement, executed by Atricure B.V. and Bank, as the same may be
amended from time to time.

“Guaranty” is any guaranty agreement executed by any Guarantor from time to
time, in favor of Bank.





-32-

--------------------------------------------------------------------------------

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.3.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:

(a)its Copyrights, Trademarks and Patents;

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;

(c)any and all source code;

(d)any and all design rights which may be available to such Person;

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” is that certain Second Amended and Restated Intellectual Property
Security Agreement executed and delivered by Borrower to Bank dated as of the
Effective Date, as the same may be amended, amended and restated, modified
and/or supplemented from time to time, together with any other agreement
executed by any Person from time to time pursuant to which such Person pledges
such Person’s ownership rights in such Person’s Intellectual Property as
security for the Obligations.

“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(b).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(e).

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Liquidity Ratio” is the ratio of (a) (i) Borrower’s unrestricted cash and
unrestricted Cash Equivalents, each only to the extent held at Bank and Bank’s
Affiliates, plus (ii) Borrower’s Eligible Accounts, plus (iii) without



-33-

--------------------------------------------------------------------------------

 

duplication, up to Four Million Three Hundred Seventy Five Thousand Dollars
($4,375,000.00) of Borrower’s Eligible Foreign Accounts, divided by (b) all
Indebtedness of Borrower owed to Bank (exclusive of the undrawn portion of the
Revolving Line), including, without limitation or duplication, the face amount
of any outstanding Letters of Credit (including drawn but unreimbursed Letters
of Credit) (for purposes of clarity, the parties acknowledge that Borrower’s
cash or Cash Equivalents shall not be considered to be restricted by reason of
the fact that they are subject to Bank’s Lien);  provided that in connection
with any calculation of the Liquidity Ratio, Borrower’s unrestricted cash and
unrestricted Cash Equivalents held at Bank and Bank’s Affiliates shall be at
least Fifteen Million Dollars ($15,000,000.00).

“Loan Documents”  are, collectively, this Agreement, the Perfection Certificate,
any IP Agreement, any Bank Services Agreement, any Subordination Agreement, any
Guaranty, any Guarantor Security Agreement, the Dutch Security Documents, any
note, or notes or other guaranties executed by Borrower, and any other present
or future agreement between Borrower and/or for the benefit of Bank in
connection with this Agreement and/or Bank Services, all as amended, restated,
or otherwise modified.

“Mason Incentive Loan Agreement” means collectively the Loan Agreement dated as
of March 1, 2015 between the Mason Port Authority and AtriCure, any note issued
by AtriCure in connection therewith and the other documents executed in
connection therewith, in each case, as amended, supplemented and modified from
time to time.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“nContact Merger Agreement” is that certain Merger Agreement, dated as of
October 5, 2015, by and among nContact Surgical, Inc., Atricure, Inc., Portal
Merger Sub,  Inc., Second Portal Merger Sub, LLC and WRYP Stockholder Services,
LLC, as Representative thereunder.

“nContact Earnout Payments” means the “Earnout Payments” as defined in the
nContact Merger Agreement, including, without limitation, the “Acceleration
Payment”, as such term is defined in the nContact Merger Agreement.

“Obligations”  are Borrower’s obligations to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to any and all Letters of Credit
(including reimbursement obligations for drawn and undrawn Letters of Credit),
cash management services and FX Contracts, and including interest accruing after
Insolvency Proceedings begin and all debts, liabilities, or obligations of
Borrower assigned to Bank, and to perform Borrower’s duties under the Loan
Documents. 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Overadvance” is defined in Section 2.2.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment Date” is the first calendar day of each month.

“Perfection Certificate” is defined in Section 5.1.





-34-

--------------------------------------------------------------------------------

 

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;

(b)Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c)(i) Subordinated Debt; and (ii) the nContact Earnout Payments.

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder and Indebtedness under the Corporate
HQ Lease and the Mason Incentive Loan Agreement;

(f)Indebtedness (i) of Borrower to any Subsidiary, and Contingent Obligations of
any Subsidiary with respect to obligations of Borrower (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to Borrower; provided that in each case such Subsidiary is a Secured Guarantor
of the Obligations of Borrower owed to Bank; (ii) of any Subsidiary (that is not
a Borrower or a Secured Guarantor) to any other Subsidiary, and Contingent
Obligations of such other Subsidiary with respect to obligations of any other
Subsidiary (provided that such Subsidiary obligations are not prohibited
hereby); and (iii) Indebtedness of any Borrower owed to any other Borrower.

(g)other Indebtedness of Foreign Subsidiaries not otherwise permitted under this
definition in an aggregate amount not exceeding Two Hundred Fifty Thousand
Dollars ($250,000.00) at any time outstanding (for purposes of clarity, the
parties acknowledge that this is Permitted Indebtedness of Foreign Subsidiaries
and not Permitted Indebtedness of Borrower);

(h)other Indebtedness not otherwise permitted by Section 7.4 not exceeding Two
Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate outstanding at any
time;

(i)Contingent Obligations of Borrower relating to, and not exceeding the amount
of, the Indebtedness of any Subsidiary allowed pursuant to clause (f) above; and

(j)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (i) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower or its Subsidiary, as
the case may be.

“Permitted Investments” are:

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificate;

(b)(i) Investments consisting of Cash Equivalents, and (ii) Investments approved
by Borrower’s board of directors or otherwise pursuant to a Board-approved
investment policy;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)Investments consisting of deposit accounts in which Bank has a perfected
security interest;

(e)Investments accepted in connection with Transfers permitted by Section 7.1;

(f)Investments (i) by Borrower in Subsidiaries (other than Foreign Subsidiaries)
that are Secured Guarantors; (ii) by Subsidiaries in Borrower; and (iii)
Investments of any Borrower in any other Borrower;



-35-

--------------------------------------------------------------------------------

 

(g)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors;

(h)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (i) shall not apply to
Investments of Borrower in any Subsidiary;

(j)Investments consisting of hedging obligations permitted by clause (h) of the
definition of “Permitted Indebtedness” hereunder; and

(k)other Investments not otherwise permitted by Section 7.7 not exceeding One
Hundred Thousand Dollars ($100,000.00) in the aggregate outstanding at any time.

“Permitted Liens” are:

(a)Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;

(c)(i) purchase money Liens or capital leases (for which Borrower is the lessee)
(A) on Equipment acquired or held by Borrower incurred for financing the
acquisition of the Equipment securing no more than Five Hundred Thousand Dollars
($500,000.00) in the aggregate amount outstanding or (B) existing on Equipment
when acquired, if the Lien is confined to the property and improvements and the
proceeds of the Equipment or (ii) the interest of the landlord under the
Corporate HQ Lease;

(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000.00) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

(e)Liens to secure payment of workers' compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;



-36-

--------------------------------------------------------------------------------

 

(h)non-exclusive license of Intellectual Property granted to third parties in
the ordinary course of business;

(i)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(j)Liens in favor of other financial institutions arising in connection with (i)
Borrower’s foreign deposit and/or foreign securities accounts held at such
institutions outside of the United States, and (ii) any Collateral Account of
Borrower that is allowed to be maintained with such institution under the terms
of this Agreement provided that the Lien only secures Borrower's obligations to
the institution for fees and expenses related to the maintenance of the account
or for standard banking charges to the account (e.g. for bounced checks) and
that the Bank has a perfected security interest in the amounts held in the
Collateral Account;

(k)easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies, on or with respect to any real
property, in each case whether now or hereafter in existence; and

(l)Liens securing Indebtedness permitted under clause (h) of the definition of
“Permitted Indebtedness” hereunder, provided that none of the property subject
to such Liens constitutes Collateral.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as reasonably determined by
Bank, the “Prime Rate” shall mean the rate of interest per annum announced by
Bank as its prime rate in effect at its principal office in the State of
California (such Bank announced Prime Rate not being intended to be the lowest
rate of interest charged by Bank in connection with extensions of credit to
debtors).

“Prior Loan Agreement” is defined in the preamble.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank's reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines in good
faith constitutes an Event of Default or may, with notice or passage of time or
both, constitute an Event of Default.





-37-

--------------------------------------------------------------------------------

 

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower. 

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.

“Revolving Line” is an aggregate principal amount not to exceed Fifteen Million
Dollars ($15,000,000.00) outstanding at any time.

“Revolving Line Maturity Date” is the earlier of (i)  April 25, 2021  (5 years
after the Effective Date); and (ii) the date when the Revolving Line is repaid
in full and Bank has no further commitment to make Advances hereunder.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Second Anniversary” is the date that is 364 days after the First Anniversary.

“Secured Guarantor” is any Subsidiary or other Affiliate of Borrower that has
executed and delivered a Guaranty and a Guarantor Security Agreement to Bank.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Streamline Period”  is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the
Effective Date; and (b) terminating on the earlier to occur of (i) the
occurrence of an Event of Default, and (ii) the first day thereafter in which
Borrower fails to maintain the Streamline Requirement, as determined by Bank in
its reasonable discretion.  Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Requirement each consecutive day for three
(3) consecutive monthly compliance periods as determined by Bank in its
reasonable discretion, prior to entering into a subsequent Streamline
Period.  Borrower shall give Bank not less than ten (10) days’ prior written
notice of Borrower’s election to enter into any such Streamline Period, and each
such Streamline Period shall commence on the first day of the monthly period
following the date the Bank determines, in its reasonable discretion, that the
Streamline Requirement has been achieved. Thus, it is the intention of the
parties that Borrower shall have the opportunity for successive Streamline
Periods to apply when and to the extent the conditions thereto are satisfied.

“Streamline Requirement”  is Borrower maintaining a Liquidity Ratio equal to or
greater than 1.75:1.00 for three (3) consecutive monthly compliance periods, as
determined by Bank, in its reasonable discretion.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.

“Term Loan” is the term loan described in Section 2.1.3.





-38-

--------------------------------------------------------------------------------

 

“Term Loan Amount” is defined in Section 2.1.3(a).

“Term Loan Amortization Date” is the first day of the first full calendar month
following the First Anniversary (the “Initial Amortization Start Date”) (i.e.
May 1, 2017); provided,  however, that if the IO Extension Conditions are
satisfied (as determined by Bank, in its reasonable discretion), the Borrower
may, on any Business Day during the period beginning on January 1, 2017 and
ending on the date that is fifteen (15) days prior to the Initial Amortization
Start Date, request in writing that Bank extend the Initial Amortization Start
Date (an “IO Extension Request”), and Bank consents to such IO Extension Request
(in Bank’s sole but reasonable discretion), the Term Loan Amortization Date will
be extended by an additional six (6) months (i.e. November 1, 2017).

For purposes hereof, the “IO Extension Conditions” means the satisfaction of
each of the following conditions, in each case as determined by Bank, in its
reasonable discretion: (i) Borrower provides Bank evidence that Borrower has,
for the fiscal year ending December 31, 2016, achieved minimum revenue of not
less than $151,596,000.00,  determined in accordance with GAAP and supported by
financial statements delivered to Bank; and (ii) as of the date of the IO
Extension Request and as of the Initial Amortization Start Date, no Default or
Event of Default has occurred and is continuing.

“Term Loan Amortization Period” means forty-eight  (48) months; provided,  that
if Bank has consented to an IO Extension Request, the Term Loan Amortization
Period shall mean forty-two  (42) months.

“Term Loan Maturity Date” is the earlier to occur of (i) April 1, 2021; and (ii)
the date when all outstanding principal and accrued but unpaid interest are
repaid in full.

“Third Anniversary” is the date that is 364 days after the Second Anniversary.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transaction Report”  is the Bank’s standard reporting package provided by Bank
to Borrower.

“Transfer” is defined in Section 7.1.

 [Signature page follows.]

 

-39-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

﻿

﻿

﻿

 

BORROWER:

 

ATRICURE, INC.

ATRICURE,  LLC

By:  /s/ M. Andrew Wade

By:  /s/ M. Andrew Wade

Name:  M. Andrew Wade

Name:  M. Andrew Wade

Title:  Chief Financial Officer

Title:  Chief Financial Officer

﻿

 

ENDOSCOPIC TECHNOLOGIES, LLC

nCONTACT SURGICAL, LLC

﻿

 

By:  /s/ M. Andrew Wade

By:  /s/ M. Andrew Wade

Name:  M. Andrew Wade

Name:  M. Andrew Wade

Title:  Chief Financial Officer

Title:  Chief Financial Officer

﻿

 

﻿

 

BANK:

 

SILICON VALLEY BANK

 

﻿

 

By:  /s/ Tom Hertzberg

 

Name:  Tom Hertzberg

 

Title:  Director

 

﻿

 

﻿





1

 

--------------------------------------------------------------------------------

 



EXHIBIT A – COLLATERAL DESCRIPTION

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

﻿

﻿

 

2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

COMPLIANCE CERTIFICATE

﻿

﻿

﻿

 

 

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

ATRICURE, INC., ATRICURE, LLC,

ENDOSCOPIC TECHNOLOGIES, LLC and nCONTACT SURGICAL, LLC

 

 

﻿

The undersigned authorized officer of Atricure, Inc. (“Borrower”) certifies for
itself and each other Borrower that under the terms and conditions of the Second
Amended and Restated Loan and Security Agreement between Borrower and Bank (as
amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
 however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

﻿

Reporting Covenant

Required

Complies

﻿

 

 

Transaction Reports

Non-Streamline: Weekly; Streamline or if no outstanding Advances: monthly within
30 days of month end 

Yes   No

Monthly payable & receivable items, check registers,
general ledger, & reconciliations

Monthly within 30 days of month end 

Yes   No

Borrower financial statements with
Compliance Certificate

Monthly within 30 days of month end

Yes   No

Annual financial statement (CPA Audited)

Within 120 days after FYE

Yes   No

Annual budgets and projections

Within 30 days after FYE

Yes   No

﻿

﻿

Financial Covenants

Required

Actual

Complies

﻿

 

 

 

Maintain as indicated

 

 

 

Minimum Revenue (monthly, on a trailing twelve month basis)

*

$

Yes   No

Minimum Liquidity Ratio (when required; monthly)

1.50:1.00

_____:1.00

Yes   No

*See Loan Agreement

 

 

 

﻿





3

 

--------------------------------------------------------------------------------

 

 

﻿

﻿

 

 

Performance Pricing/

Streamline Period

 

﻿

 

 

Streamline Requirement Met?

See Loan Agreement

Yes   No

﻿

﻿

 

﻿

Yes, interest rate on Advances equal to the Prime Rate

﻿

No, interest rate on Advances equal to the Prime Rate plus one and one-quarter
percent (1.25%)

﻿

Borrower is party to, or bound by, the following material Restricted Licenses
that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate:

﻿

______________________________________________________________________________________.

﻿

Borrower intends to register the following copyrights or mask works with the
United States Copyright Office that were not previously noted in a prior
Compliance Certificate:

﻿

______________________________________________________________________________________.

﻿

Borrower has (i) obtained the following Patents, registered Trademarks,
registered Copyrights, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, and (ii) applied for
the following Patents and the registration of the following Trademarks; in each
case, that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate (to be reported on as part of the Compliance Certificate
due following the last month of each fiscal quarter):

_______________________________________________________________________________________.

﻿

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

﻿

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

﻿

------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

﻿

﻿

 

 

 

ATRICURE, INC.

 

BANK USE ONLY

 

ATRICURE, LLC

 

 

 

ENDOSCOPIC TECHNOLOGIES, LLC

 

Received by:

 

nCONTACT SURGICAL, LLC

 

AUTHROIZED SIGNER

 

﻿

 

Date:

 

﻿

﻿

 

 

 

 

By:

 

 

Verified:

 

Name:

 

 

AUTHORIZED SIGNER

 

Title:

 

 

Date:

 

﻿

 

 

 

Compliance Status:

Yes     No

﻿

﻿

﻿

﻿





4

 

--------------------------------------------------------------------------------

 

 



Schedule 1 to Compliance Certificate

﻿

Financial Covenants of Borrower

﻿

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

﻿

Dated:____________________

﻿

I.Minimum Revenue (Section 6.9(a))

﻿

Required: Achieve minimum revenue, measured monthly on a trailing twelve month
basis and determined in accordance with GAAP, of at least the following for the
periods indicated below:

Monthly Period Ending

Trailing Twelve Month Revenue

April 30, 2016

$129,305,000.00 

May 31, 2016

$131,235,000.00 

June 30, 2016

$133,957,000.00 

July 31, 2016

$136,886,000.00 

August 31, 2016

$138,115,000.00 

September 30, 2016

$139,227,000.00 

October 31, 2016

$140,432,000.00 

November 30, 2016

$142,323,000.00 

December 31, 2016

$144,706,000.00 

;  provided,  that the foregoing minimum revenue financial covenant will not be
tested for any monthly compliance period in which a Streamline Period has been
in effect for each day in such monthly compliance period.  Minimum revenue
financial covenant levels for the fiscal year commencing January 1, 2017 and
thereafter shall be mutually determined by Borrower and Bank on or before
February 15 of each fiscal year, based on the Borrower’s annual forecast for
each such fiscal year; provided,  that such financial covenant levels shall in
any event reflect and require not less than five percent (5.00%) year-over-year
organic growth.

﻿

Actual: Minimum revenue measured on a trailing twelve month basis:

﻿

﻿

A.

Borrower’s revenue

$

﻿

Has a Streamline Period been in effect for each day in the applicable monthly
compliance period?

﻿

_______  No, minimum revenue financial covenant tested _______  Yes, testing not
required

﻿

Is line A greater than or equal to $[______________________]?  

﻿

________  No, not in compliance_______  Yes, in compliance

5

 

--------------------------------------------------------------------------------

 

 

II.Minimum Liquidity Ratio (Section 6.9(b))

﻿

Required:Maintain a minimum Liquidity Ratio of at least 1.50 to 1.00 at all
times.

﻿

Actual:

﻿

A.

Borrower’s unrestricted cash (and Cash Equivalents) held with Bank and its
Affiliates (which shall be not less than $15,000,000.00) (for purposes of
clarity, the parties acknowledge that Borrower’s cash or Cash Equivalents shall
not be considered to be restricted by reason of the fact that they are subject
to Bank’s Lien)

$

B.

Borrower’s Eligible Accounts

$

C.

 

 

Without duplication, up $4,375,000.00 of Borrower’s Eligible Foreign Accounts

$

D.

Line A plus line B plus line C

$

E.

All Indebtedness of Borrower owed to Bank (exclusive of the undrawn portion of
the Revolving Line), including, without limitation or duplication, the face
amount of any outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit but excluding the undrawn portion of the Revolving Line)

 

$

 

E.

Liquidity Ratio (line C divided by line D)

:1.00

﻿

Is line A equal to or greater than $15,000,000.00?

﻿

_______  No, not in compliance_______  Yes, in compliance

﻿

Is line E greater than or equal to 1.50:1.00?  

﻿

_______  No, not in compliance_______  Yes, in compliance

﻿

﻿

Has line E been greater than or equal to 1.75:1.00 for three consecutive monthly
compliance periods (including this monthly compliance period)?  

﻿

_______  No, Streamline Period NOT in effect_______  Yes Streamline Period in
effect





1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

ELIGIBLE FOREIGN ACCOUNTS

﻿

﻿

Billed and collected by AtriCure, Inc., AtriCure, LLC, Endoscopic Technologies,
LLC and/or nContact Surgical, LLC

 

Billed and collected by AtriCure B.V. in The Netherlands



 

 

Asia

 

EMEA

Australia

 

Albania

Hong Kong

 

Austria

Japan

 

Belgium

South Korea

 

Czech Republic

Malaysia

 

Denmark

Singapore

 

Finland

Taiwan

 

France

Thailand

 

Germany

﻿

 

Greece

﻿

 

Ireland

Americas/Other

 

Israel

Argentina

 

Italy

Brazil

 

Kuwait

Canada

 

Luxembourg

Chile

 

Monaco

Colombia

 

Netherlands

Costa Rica

 

Norway

Mexico

 

Poland

Panama

 

Portugal

South Africa

 

Russia

﻿

 

Saudi Arabia

﻿

 

Spain

﻿

 

Sweden

﻿

 

Switzerland

﻿

 

Turkey

﻿

 

United Kingdom

﻿

﻿



2

 

--------------------------------------------------------------------------------